                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

                                     )
STEPHEN STOUTE,                      )
                  Plaintiff,         )
                                     )        CIVIL ACTION
          v.                         )        NO. 19-11271-WGY
                                     )
CITY OF TEWKSBURY, et al.,           )
               Defendants.           )
                                     )


YOUNG, D.J.                                              September 16, 2019

                               MEMORANDUM AND ORDER

     On June 7, 2019, pro se plaintiff Stephen Stoute, a resident of

East Boston, filed a civil rights complaint naming as defendants the

City of Tewksbury and two Tewskbury police officers.       See Docket No.

1.

     On July 16, 2019, Stoute was granted leave to proceed in forma

pauperis and was advised that his complaint is subject to dismissal

pursuant to 28 U.S.C. § 1915(e)(2).       Because Stoute is proceeding pro

se, and to the extent he wishes to proceed, he was granted an

opportunity to file an amended complaint setting forth plausible

claims upon which relief may be granted.       The Order sated that

failure to Stoute to file an amended complaint would result in the

dismissal of this action.

     To date, Stoute has not responded to the court’s order and the

time to do so has expired.

     Accordingly, in accordance with the Memorandum and Order dated

July 16, 2019, this action is hereby dismissed pursuant to 28 U.S.C.
§ 1915(e)(2) for failing to state a claim upon which relief may be

granted.

     SO ORDERED.


                                   /s/ William G. Young
                                  WILLIAM G. YOUNG
                                  UNITED STATES DISTRICT JUDGE




                                 [2]
